           Case 1:19-cv-00586-CFL Document 9 Filed 07/29/19 Page 1 of 7




              3Jn tbe Wnitei:r $)fates QCourt of ,fei:reral QClaims
                                             No. 19-586C

                                         (Filed: July 29, 2019)

                                      (NOT TO BE PUBLISHED)

                                                )
 JUSUFU D. ALI,                                 )
                                                )
                         Plaintiff,             )
                                                )
         v.                                     )
                                                )
 UNITED STATES,                                 )
                                                )
                         Defendant.             )
_____________                                   )

        Jusufu D. Ali,pro se, Charlotte, N01th Carolina.

       Margaret J. Jantzen, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, Washington, D.C., for defendant. With her on the brief
were Joseph H. Hunt, Assistant Attorney General, Civil Division, and Robert E. Kirschman, Jr.,
Director, and Deborah A. Bynum, Assistant Director, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washington, D.C.

                                       OPINION AND ORDER

LETTOW, Senior Judge.

         Plaintiff Jusufu D. Ali, also known as Jusufu NouNou Haines and Jusufu NouNou­
Dukuly Ali, has brought suit seeking unspecified damages pursuant to the Fair Debt Collections
Practices Act, 15 U.S.C. §§ 1692-92p, and the Fourteenth Amendment to the U.S. Constitution.
Mr. Ali cites attempts by the Bank of America, The Bank of New York Mellon, and Select
Portfolio Servicing to collect an escrow account debt on Mr. Ali's mortgage. Comp!. at 3, ECF
No. J . 1 Mr. Ali also alleges a breach of contract by the United States for attempts to collect that
debt after allegedly agreeing that the debt had been paid. Comp!. at 2. The United States (the
"government") has moved to dismiss the complaint pursuant to Rules 12(b)(l) and 12(b)(6) of
the Rules of the Court of Federal Claims ("RCFC"), arguing that this court lacks jurisdiction
over the claim and that Mr. Ali has failed to state a claim upon which this court can grant relief.
See Def.'s Mot. to Dismiss ("Def.'s Mot."), ECF No. 8.


        1 Citations to
                     the complaint correspond to the page marking as reproduced in the
Electronic Case Filing system.



                                                                             7018 0040 0001 1393 1808
Case 1:19-cv-00586-CFL Document 9 Filed 07/29/19 Page 2 of 7
Case 1:19-cv-00586-CFL Document 9 Filed 07/29/19 Page 3 of 7
Case 1:19-cv-00586-CFL Document 9 Filed 07/29/19 Page 4 of 7
Case 1:19-cv-00586-CFL Document 9 Filed 07/29/19 Page 5 of 7
Case 1:19-cv-00586-CFL Document 9 Filed 07/29/19 Page 6 of 7
Case 1:19-cv-00586-CFL Document 9 Filed 07/29/19 Page 7 of 7
